Citation Nr: 0604991	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to specially adapted housing and/or special home 
adaptation grant, pursuant to 38 U.S.C.A. § 2101(a), (b), for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He died in December 2001, and the appellant is 
his surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 
decision letter of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The appellant's claim is not a justiciable claim or 
controversy for the purposes of an accrued benefit because 
the payment of a grant for specially adapted housing or 
special home adaptation is not a periodic monetary payment 
subject to an accrued benefits claim.


CONCLUSION OF LAW

The appellant's claim of entitlement to specially adapted 
housing or special home adaptation grant, for the purpose of 
accrued benefits, lacks entitlement under the law.  38 
U.S.C.A. §§ 2101, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.809a(c), 3.1000 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The express purpose of specially adapted housing and special 
home adaptation grants is to assist any veteran who meets 
certain criteria due to service-connected disability in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability.  See 38 U.S.C.A. § 2101; 38 C.F.R. 
§§ 3.809, 3.809a (2005).

The veteran died in December 2001.  At the time of his death, 
his service-connected sarcoidosis was evaluated as 100 
percent disabling, and special monthly compensation had been 
granted.  The appellant contends that a September 2001 VA 
Form 21-2680, Examination For Housebound Status Or Permanent 
Need For Regular Aid And Attendance, should have been 
construed by VA as a claim for specially adapted housing or 
special home adaptation grant.  

Notwithstanding the appellant's contention that such a claim 
existed prior to the veteran's death, the Board finds that 
there is no basis in law or fact to consider the appellant's 
request on the merits because specially adapted housing or a 
special home adaptation grant is not a "periodic monetary 
benefit" for purposes of accrued benefits, under laws 
administered by VA, as it is not available to a veteran more 
than once.  38 C.F.R. § 3.809a(c).

The statute applicable to accrued benefits states that: 

Except as provided in section 3329 and 
3330 of title 31, periodic monetary 
benefits (other than insurance and 
servicemen's indemnity) under laws 
administered by [VA] to which an 
individual was entitled at death under 


existing ratings or decisions, or those 
based on evidence in the file at date of 
death (hereafter in this section and 
section 5122 of this title referred to as 
"accrued benefits") and due and unpaid 
for a period not to exceed two years, 
shall, upon the death of such individual 
be paid as follows: . . .

38 U.S.C.A. § 5121(a).

Interpreting the above-mentioned statute, the Court of 
Appeals for Veterans Claims has specifically found that, as a 
matter of law, a one-time payment for assistance for 
specially adapted housing does not qualify as a "periodic 
monetary benefit" for purposes of 38 U.S.C.A. § 5121 and, 
therefore, is not payable as an "accrued benefit."  
Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993).

Accordingly, the appeal is denied because the absence of 
legal merit and the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  

Finally, it is noted that VA has a duty to notify claimants 
for VA benefits of information necessary to submit to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As the 
appellant is requesting benefits for which she is not 
entitled as a matter of law, the duty to assist does not 
apply.  38 C.F.R. § 3.159(d)(3).  As to VA's duty notify, it 
does not affect matters on appeal when the facts are not in 
dispute and the law is dispositive.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004). 



ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant, for the purpose of accrued benefits, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


